PER CURIAM: *
Appealing the judgment in a criminal case, Carlos Sanchez-Santillan raises an argument that is foreclosed by Almendarez-Torres v. United States, 623 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 360 (1998), which held that convictions used to enhance a sentence under 8 U.S.C. § 1326(b) need not be set forth in the indictment. Accordingly, the motion for summary affirmance is GRANTED, the alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R.-47.5.4.